DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the limitations of a system for controlling a wheelchair and claims 18-20 recite the limitations of a wheelchair and do not further limit the system of claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (WO 2010150933).
Han et al disclose a system for controlling a wheelchair (intended use see MPEP 2111.02), the system comprising: an input device (10) comprising a shaft element (210), a base element (130), and one or more annular elements (2520), wherein: a lower distal end of the shaft element (210) is coupled to the base element (130); the shaft element (210) is configured to pivotally move (see Fig 13) about the lower distal end of the shaft element (210); a first annular element (2520) of the one or more annular elements is circumferentially disposed around the shaft element (210); the first annular element (2520) is coupled to the base element (130); the first annular element (2520) is configured to rotate about the shaft element (210); the input device (10) is configured to generate one or more input signals based on a position of the first annular element (2520) and a pivotal movement (see Fig 13) of the shaft element (210); and the one or more input signals are configured to cause a controller (20) communicatively coupled to the input device (10) to set an operation mode  (The controller (20) is in electrical communication with the composite switch unit to generate a predetermined control signal. At this time, the control unit is in electrical communication with the storage unit and the calculation unit, using the signal input from the composite switch unit and the preset data stored in advance in the storage unit. The operation mode that the user wants to operate, the operation item in the operation mode and the adjustment amount of the operation item, and the like, and the control signal corresponding to the adjustment amount of the operation item in the operation mode corresponding to the predetermined operation unit (from translation WO 2010150933)) of the wheelchair (intended use see MPEP 2111.02).
Re claim 9, Han et al discloses a system for controlling a wheelchair (intended use see MPEP 2111.02), the system comprising: an input device (10) comprising a shaft element (210), a base element (130), and one or more annular elements (2520), wherein: a lower distal end of the shaft element (210) is coupled to the base element (130); the shaft element (210) is configured to pivotally move (see Fig 13) about the lower distal end of the shaft element (210); a first annular element (2520) of the one or more annular elements is configured to rotate in response to an interaction with the first annular element (2520); the input device (10) is configured to generate one or more input signals based on a position of the first annular element and a pivotal movement of the shaft element (210); and the one or more input signals (see translation) are configured to cause a controller (20) communicatively coupled to the shaft element (210) and the one or more annular elements (2520) to set an operation mode  (see translation WO 2010150933) of the wheelchair (intended use see MPEP 2111.02).
Allowable Subject Matter
Claim 17 is allowed.
Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180203522 		input device
			US 20180056985 		input device
			US 20100331081 		input device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656